Exhibit 10.71

DECEMBER 2011 AMENDMENT TO THE

PEPSICO PENSION EQUALIZATION PLAN

AND THE PBG PENSION EQUALIZATION PLAN

The PepsiCo Pension Equalization Plan (“PepsiCo PEP”) and the PBG Pension
Equalization Plan (“PBG PEP”) are amended as set forth below, effective as of
January 1, 2011 except as otherwise indicated below.

I.

Effective as of the end of the day on December 31, 2011, the PBG PEP is hereby
merged with and into the PepsiCo PEP, with the PepsiCo PEP as the surviving plan
after the merger.

The April 1, 2009 Restatement of the PBG PEP, as amended through January 1, 2011
(“409A PBG PEP Document”) shall be attached as Appendix Article PBG 409A to the
PepsiCo PEP document for the 409A Program (“409A PepsiCo PEP Document”) and
shall continue to govern PBG PEP benefits that were subject to the 409A PBG PEP
Document prior to the plan merger, except as follows:

 

  (i) Articles VII (Administration), VIII (Miscellaneous) and IX (Amendment and
Termination) of the 409A PBG PEP Document shall be deleted, and

 

  (ii) Articles VII (Administration), VIII (Miscellaneous) and IX (Amendment and
Termination), X (ERISA Plan Structure) and XI (Applicable Law) of the 409A
PepsiCo PEP Document shall apply to PBG PEP benefits governed by the 409A PBG
PEP Document.

There shall be no change to the time or form of payment of benefits that are
subject to Internal Revenue Code Section 409A (“Section 409A”) under either the
PepsiCo PEP or PBG PEP Document as a result of the merger or the foregoing
revisions to the 409A PepsiCo PEP Document and 409A PBG PEP Document.



--------------------------------------------------------------------------------

The PBG PEP document that was in effect on October 3, 2004 as amended through
January 1, 2011 (“Pre-409A PBG PEP Document”) shall be attached as Appendix
Article PBG Pre-409A to the PepsiCo PEP document for the Pre-409A Program
(“Pre-409A PepsiCo PEP Document”) and shall continue to govern PBG PEP benefits
that were grandfathered under Section 409A and subject to the Pre-409A PBG PEP
Document prior to the plan merger, except as follows:

 

  (iii) Articles VII (Administration), VIII (Miscellaneous), IX (Amendment and
Termination), X (ERISA Plan Structure) and XI (Applicable Law) of the Pre-409A
PBG PEP Document shall be deleted, and

 

  (iv) Articles VII (Administration), VIII (Miscellaneous) and IX (Amendment and
Termination), X (ERISA Plan Structure) and XI (Applicable Law) of the Pre-409A
PepsiCo PEP Document shall apply to PBG PEP benefits governed by the Pre-409A
PBG PEP Document.

There shall be no change to the time or form of payment of benefits that are
subject to Section 409A under either the PepsiCo PEP or PBG PEP that would
constitute a material modification within the meaning of Treas. Reg. §
1.409A-6(a)(4) as a result of the merger or the foregoing revisions to the
Pre-409A PepsiCo PEP Document and Pre-409A PBG PEP Document.

II.

In Article I of the 409A PepsiCo PEP Document, the second sentence of the third
paragraph is amended to read as follows:

“It sets forth the terms of the Plan that are applicable to benefits that are
subject to Section 409A, i.e., generally, benefits that are earned or vested
after December 31, 2004 or materially modified within the meaning of Treas. Reg.
§ 1.409A-6(a)(4) (the “409A Program”).”

 

2



--------------------------------------------------------------------------------

III.

Effective as of January 1, 2009, Section 5.4 of the 409A PepsiCo PEP Document is
amended by adding a new subsection (c) at the end thereof to read as follows:

(c) No Benefit Offsets That Would Violate Section 409A. If a Participant has
earned a benefit under a plan maintained by a member of the PepsiCo Organization
that is a “qualifying plan” for purposes of the “Transfers and Non-Duplication”
rule in Section 3.6 of the Salaried Plan, such Transfers and Non-Duplication
rule shall apply when calculating the Participant’s Total Pension under
Section 5.1 (c)(1) above only to the extent the application of such rule to the
Participant’s 409A Pension will not result in a change in the time or form of
payment of such pension that is prohibited by Section 409A. For purposes of the
limit on offsets in the preceding sentence, it is PepsiCo’s intent to undertake
to make special arrangements with respect to the payment of the benefit under
the qualifying plan that are legally permissible under the qualifying plan and
compliant with Section 409A, in order to avoid such a change in time or form of
payment to the maximum extent possible; to the extent that Section 409A
compliant special arrangements are timely put into effect in a particular
situation, the limit on offsets in the prior sentence will not apply.

IV.

The 409A PepsiCo PEP Document is hereby amended by adding the following new
Appendix Article D at the end thereof, effective as of January 1, 2011.

APPENDIX ARTICLE D

U.K. Supplementary Appendix Participants’with U.S. Service

 

D.l Scope:

This Article applies to “Covered U.K. Employees” as defined in Section D.2
below. The benefit of a Covered U.K. Employee shall be determined as provided in
Section D.3

 

3



--------------------------------------------------------------------------------

below. Once a benefit is determined for a Covered U.K. Employee under this
Article, it shall be paid in accordance with the Plan’s normal terms regarding
the time and form of payment. All benefits payable under this Article are
subject to Code section 409A. This Article is effective January 1, 2011.

 

D.2 “Covered U.K. Employee” Defined:

A “Covered U.K. Employee” is a participant in the PepsiCo U.K. Pension Plan
(“U.K. Participant”) who—(i) becomes subject to United States income taxes,
e.g., by transferring to a position with the Company in the United States or
otherwise (hereinafter referenced as “Engages in U.S. Service”), (ii) continues
to accrue benefits under the PepsiCo U.K. Pension Plan after he Engages in U.S.
Service, and (iii) would have also accrued a benefit under the U.K.
Supplementary Pension Appendix for such period following when he Engages in U.S.
Service (except for the unavailability of accruals under such Appendix for the
period a U.K. Participant Engages in U.S. Service). The period that a U.K.
Participant Engages in U.S. Service shall begin on the first day that he becomes
subject to United States income taxes (his “U.S. Commencement Date”), and it
shall end on the last day that he is subject to U.S. income taxes or, if
earlier, the date his Plan benefits under this Article D commence (his “U.S.
Cessation Date”).

 

D.3 Benefit for Covered U.K. Employees:

A Covered U.K. Employee’s benefit under the Plan shall be determined by
calculating, as of his U.S. Cessation Date, his “Total U.K. Supplementary
Benefit” and then subtracting from this amount his “Frozen U.K. Supplementary
Benefit.” For this purpose, a Covered U.K. Employee’s—

 

4



--------------------------------------------------------------------------------

(a) “Total U.K. Supplementary Benefit” is equal to the total benefit that he
would have under the terms of the U.K. Supplementary Pension Appendix,
calculated based on all service and compensation with the Company through his
U.S. Cessation Date that is counted in the calculation of his benefit under the
PepsiCo U.K. Pension Plan (or that would be counted but for a limitation
applicable to the plan under U.K. law), and with such total benefit expressed in
the form of a single lump sum that is payable as of the date his benefits under
this Article D commence, and

(b) “Frozen U.K. Supplementary Benefit” is equal to the total benefit that he
had under the terms of the U.K. Supplementary Pension Appendix as of immediately
before his U.S. Commencement Date, and with such total benefit expressed in the
form of a single lump sum that is payable as of the date his benefits under this
Article D commence.

The calculation provided for in the preceding sentence shall be made in
accordance with the operating rules set forth in Section D.4 below.

D.4 Operating Rules:

The following operating rules apply to the calculation in Section D.3. above.

(a) In general, accruals under PepsiCo U.K. Pension Plan for the period after a
Covered U.K. Employee’s U.S. Cessation Date shall not reduce the benefit under
this Article D determined under Section D.3. Notwithstanding the prior sentence
and anything in Section D.3 to the contrary, to the extent a Covered U.K.
Employee’s accruals under the PepsiCo U.K. Pension Plan for the period after a
Covered U.K. Employee’s U.S. Cessation Date have more than fully offset the
Covered U.K. Employee’s accruals under the U.K. Supplementary Pension Appendix
(and the

 

5



--------------------------------------------------------------------------------

excess would have been offset against the benefit under this Article D had such
benefit accrued under the U.K. Supplementary Appendix), then any such excess as
of the date benefits under this Article D commence (expressed as a lump sum as
of such date) shall be offset against the benefits under this Article D to the
extent such offset would not violate Code Section 409A.

(b) In determining the value of a lump sum under this Article D, the actuarial
assumptions that are used shall be actuarial assumptions that comply with
Section 417(e) of the Code and, specifically, are the assumptions that would be
used under the PepsiCo Salaried Employees Retirement Plan to pay a retirement
lump sum as of the date applicable that the lump sum in question is to be
determined under this Article D.

(c) A Covered U.K. Employee’s Frozen U.K. Supplementary Benefit shall be
determined on the basis of assuming that the Covered U.K. employee voluntarily
terminated employment and any other service relationship with the PepsiCo
Organization as of immediately before his U.S. Commencement Date.

(d) This subsection applies if the terms of the PepsiCo U.K. Pension Plan or the
U.K. Supplementary Pension Appendix are amended during a year in a way that
would change the results under the Section D.3 calculation, and such amendment
otherwise applies earlier than the immediately following year. In this case, to
the extent that doing is necessary to comply with Code Section 409A, the
calculation in Section D.3 shall be made by delaying the application of the
amendment so that it is prospectively effective starting with the immediately
following year.

 

6



--------------------------------------------------------------------------------

(e) In the event a Covered U.K. Employee (i) has earned a benefit under this
Article D, (2) has reached his U.S. Cessation Date, and (iii) then again Engages
in U.S. Service, the foregoing terms shall be applied again to determine if he
earns a benefit for the new period that he Engages in U.S. Service, except that
any resulting benefit from this new period shall be reduced by the lump sum
value of any prior benefit under this Article D (as necessary to completely
avoid any duplication of benefits).

D.5 No Other Benefits:

A Covered U.K. Employee shall not be entitled to any other benefits under this
Plan or the Salaried Plan for so long as he remains a Covered U.K. Employee.

V.

The definition of “Plan” in Section 2.1 of Appendix Article PBG 409A is amended
to read as follows:

(m) Plan. Effective January 1, 2012, Appendix Article PBG 409A of the PepsiCo
Pension Equalization Plan, as set forth herein, and as amended from time to
time. Prior to January 1,2012, the PBG Pension Equalization Plan, as amended
from time to time. In these documents, the Plan is also sometimes referred to as
PEP. For periods before April 6, 1999, references to the Plan refer to the
PepsiCo Prior Plan.

VI.

Section 4.3 of Appendix Article PBG 409A is amended by adding a new subsection
(c) at the end thereof to read as follows (an identical amendment is added to
the PBG 409A PEP Document effective as of January 1, 2009):

(c) No Benefit Offsets That Would Violate Section 409A. If a Participant has
earned a benefit under a plan maintained by a member of the PepsiCo/PBG
Organization that is a “qualifying plan” for purposes of the “Transfers and Non-

 

7



--------------------------------------------------------------------------------

Duplication” rule in Section 3.6 of the Salaried Plan, such Transfers and
Non-Duplication rule shall apply when calculating the amount determined under
Section 4.1(a)(1) or 4.1(b)(1) above (as applicable) only to the extent the
application of such rule will not result in a change in the time or form of
payment of such pension that is prohibited by Section 409A. For purposes of the
limit on offsets in the preceding sentence, it is PepsiCo’s intent to undertake
to make special arrangements with respect to the payment of the benefit under
the qualifying plan that are legally permissible under the qualifying plan, and
compliant with Section 409A, in order to avoid such a change in time or form of
payment to the maximum extent possible; to the extent that Section 409A
compliant special arrangements are timely put into effect in a particular
situation, the limit on offsets in the prior sentence will not apply.

[Remainder of this page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

PEPSICO, INC. By:   /s/ Cynthia M. Trudell   Cynthia M. Trudell   Executive Vice
President, Human Resources   Chief Personnel Officer   Date: December 20, 2011

APPROVED: By:   /s/ Stacy L. DeWalt            Stacy L. DeWalt   Employee
Benefits Counsel   Law Department   Date: December 6, 2011

 

9